IN THE SUPREME COURT OF THE STATE OF DELAWARE

ITIUS WYNN,               §
                          §                   No. 451, 2018
    Plaintiff Below,      §
    Appellant,            §                   Court Below: Superior Court of the
                          §                   State of Delaware
    v.                    §
                          §                   C.A. No. K18A-07-007
DELAWARE DEPARTMENT OF §
CORRECTION, JAMES T.      §
VAUGHN CORRECTIONAL       §
CENTER & INMATE GRIEVANCE §
COMMITTEE,                §
                          §
    Defendants Below,     §
    Appellees.            §
                          Submitted: September 19, 2018
                           Decided: September 24, 2018
                                 ORDER
      On September 5, 2018, the Clerk issued a notice directing the appellant to

show cause why this appeal should not be dismissed for the appellant’s failure to file

the notice of appeal within thirty days. The appellant received the notice to show

cause on September 8, 2018, but did not respond to it. Any response was due to be

filed by September 18, 2018. Dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                       Justice